Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 30, 2019.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-19-00584-CR



               IN RE THORNTON RAY PROPHET, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 262195

                        MEMORANDUM OPINION

      On July 24, 2019, relator Thornton Ray Prophet filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Marilyn
Burgess, Harris County District Clerk, to forward relator’s motion for nunc pro tunc
and related trial court records to the judge of the 176th District Court.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. A court of appeals may issue writs of mandamus against
(1) a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Texas Code of Criminal
Procedure in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201 of the Texas Family Code in
the court of appeals district for the judge who appointed the associate judge. Tex.
Gov’t Code Ann. § 22.221(b). The courts of appeals also may issue all writs
necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

      The Harris County District Clerk is not among the parties specified in section
22.221(b). Moreover, relator has not shown that the issuance of a writ compelling
the requested relief is necessary to enforce our appellate jurisdiction. See id.
§ 22.221(a). Therefore, we lack jurisdiction to issue a writ of mandamus against the
Harris County District Clerk.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                           2